UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-2120



VALARIE PRICE,

                  Plaintiff - Appellant,

             v.


FIRST STAR MORTGAGE, also known as US Bank; ANTHONY J.
CORCINI, Secretary, Department of Veterans Affairs; SAMUEL I.
WHITE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cv-00568-RBS)


Submitted:    September 25, 2008            Decided:   October 9, 2008


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Valarie Price, Appellant Pro Se. Jonathan L. Hauser, TROUTMAN &
SANDERS, LLP, Virginia Beach, Virginia; George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Valarie Price appeals the district court’s order imposing

civil contempt and Fed. R. Civ. P. 11 sanctions on Price.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Price v.

First Star Mortgage, No. 2:03-cv-00568-RBS (E.D. Va. Aug. 16,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 2